                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MONTANA


 In re
                                                          Case No. 21-90021-BPH
          TRISHA J THORSON,

                         Debtor.



                                          ORDER

         In this Chapter 7 bankruptcy, the Court entered an Order to Show Cause on February 25,
2021, at ECF No. 9 (“Order”). The Order directed Debtor to appear before it on March 11, 2021,
and explain how she is eligible to be a debtor under 11 U.S.C. § 109(h)(1). Specifically, the
Certificate of Counseling filed at ECF No. 2 shows that Debtor completed her credit counseling
on March 12, 2020. The March 12, 2020, date is outside the 180-day period ending on the date
of Debtor’s February 24, 2021, petition date. See 11 U.S.C. § 109(h)(1).
         Debtor appeared at the hearing. Debtor agreed that her Certificate of Counseling at ECF
No. 2 is stale. The Court construed Debtor’s comments at the hearing as an oral request to
dismiss this case, permit Debtor to receive a new Certificate of Counseling and commence a new
Chapter 7 bankruptcy case. Accordingly,
         IT IS ORDERED that Debtor’s oral request for dismissal is granted. This case is
dismissed.
         Dated: March 11, 2021.




                                                1
